DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathan Webb on 02/14/2022.

The application has been amended as follows: 

	In the claims:

	Claim 1, line 19: immediately between the phrase “steering wire” and the word “coupled”, the word “directly” has been inserted.

Claim 10, line 20: immediately between the phrase “wire being” and the word “coupled”, the word “directly” has been inserted.

Claim 16, line 17: immediately between the phrase “wire being” and the word “coupled”, the word “directly” has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as noted by Applicant’s arguments dated 12/20/21, Bloss (the closest prior art of record) does not teach that the steering line is directly coupled to the constraining mechanism (it is instead directly coupled to the expandable device).  Thus, there is no apparent reason or motivation to modify Bloss to directly couple the steering line to the constraining mechanism.  Moreover, none of the prior art of record, alone or in combination, teaches the device or method as claimed in claims 1, 10, and 16 where the device/method has both a sheath and a constraining mechanism, the constraining mechanism disposed around a leg of a bifurcated stent graft to constrain it to an intermediate configuration after the sheath is displaced to move the stent graft from a collapsed configuration, and where a steering wire is directly coupled to the constraining mechanism and configured to bend the expandable device while the device is in the intermediate configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771